                   Case 20-50601-LSS          Doc 58      Filed 03/29/21        Page 1 of 2




                         IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE DISTRICT OF DELAWARE


    In re:                                                   Chapter 11

    BOY SCOUTS OF AMERICA AND                                Case No. 20-10343 (LSS)
    DELAWARE BSA, LLC,1
                                                             Jointly Administered
                                Debtors.


    HARTFORD ACCIDENT AND INDEMNITY
    COMPANY AND FIRST STATE INSURANCE                        Adv. Proc. No. 20-50601-LSS
    COMPANY,
                                Plaintiffs,

                    v.

    BOY SCOUTS OF AMERICA, et al.,

                                Defendants



                                     NOTICE OF WITHDRAWAL

             PLEASE TAKE NOTICE that Michele Backus Konigsberg, of the firm Shipman &

Goodwin LLP, hereby withdraws as counsel for Hartford Accident and Indemnity Company, First

State Insurance Company and Twin City Fire Insurance Company (collectively, “Hartford”), and

requests to be removed from all notice and service lists in the above-reference cases.

             PLEASE TAKE FURTHER NOTICE that this withdrawal is limited to Michele Backus

Konigsberg, and does not impact the representation of Hartford by other Shipman & Goodman

LLP and Bayard, P.A. attorneys in the above-captioned matters.




1
          The Debtors in these chapter 11 cases, together with the last four digits of each Debtor’s federal tax
identification number, are as follows: Boy Scouts of America (6300) and Delaware BSA, LLC (4311). The Debtors’
mailing address is 1325 West Walnut Lane, Irving, Texas 75038.
             Case 20-50601-LSS   Doc 58      Filed 03/29/21   Page 2 of 2




Date: March 29, 2021               BAYARD, P.A.
 Wilmington, Delaware
                                    /s/ Gregory J. Flasser
                                   Erin R. Fay (No. 5268)
                                   Gregory J. Flasser (No. 6154)
                                   600 North King Street, Suite 400
                                   Wilmington, Delaware 19801
                                   Telephone: (302) 655-5000
                                   Facsimile: (302) 658-6395
                                   Email: efay@bayardlaw.com
                                           gflasser@bayardlaw.com

                                   - and -

                                   James P. Ruggeri (admitted pro hac vice)
                                   Joshua D. Weinberg (admitted pro hac vice)
                                   Abigail W. Williams (admitted pro hac vice)
                                   Shipman & Goodwin LLP
                                   1875 K Street, NW, Suite 600
                                   Washington, DC 20003
                                   Tel: (202) 469-7750
                                   Fax: (202) 469-7751

                                   Counsel for Hartford Accident and Indemnity
                                   Company, First State Insurance Company, and
                                   Twin City Fire Insurance Company




                                    2
